Citation Nr: 9921708	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  95-33 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for Bell's palsy, 
currently evaluated as 20 percent disabling.   



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 



INTRODUCTION

The veteran had active military service from April 1979 to 
April 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 31, 1995, rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim for a rating higher than 20 percent for 
service-connected Bell's palsy.  In May 1995, a notice of 
disagreement was received.  In June 1995, a statement of the 
case was issued.  In September 1995, a substantive appeal was 
received.  In response to the veteran's request, a hearing at 
the RO was scheduled for Thursday, March 14, 1996, in 
connection with the appeal but the veteran failed to report 
for the hearing at the designated time.  


FINDINGS OF FACT

1.  The veteran's service-connected neuropathy of the seventh 
cranial nerve diagnosed as Bell's palsy is manifested by 
recurrent episodes of facial drooping, tearing after eating, 
loss of taste, impairment of normal facial expression, 
difficulty pronouncing words, and dry mouth.  

2.  Complete paralysis of the seventh cranial nerve has not 
been demonstrated.  


CONCLUSION OF LAW

The schedular criteria for a rating higher than 20 percent 
for Bell's palsy are not met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.7, 4.124a, Part 
4, Diagnostic Code 8207 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

Service connection was granted for Bell's palsy by a rating 
decision of August 3, 1983, based on a review of service 
medical records and a July 1983 VA examination which showed 
that the veteran had been treated in service in November 1980 
for an episode of Bell's palsy and had continued to have an 
inability to completely close the left eyelid, watering of 
the eye and paresthesias of the face.  A 10 percent rating 
was assigned.  

Subsequent medical records show that on a VA examination in 
April 1988 a history of three episodes of Bell's palsy was 
noted, the most recent of which was in 1987 and had lasted 
two months.  In May 1988 the veteran was hospitalized at a VA 
hospital for episodes of sharp stabbing pains in the right 
neck and face with facial droop, inability to raise the 
eyebrow and loss of tongue sensation.  An elective spinal 
puncture to rule out demyelinating disease was performed.  
The diagnosis was recurrent Bell's palsy.  The Board, in July 
1989, raised the rating for Bell's palsy to 20 percent.  

The current claim for increase was received in October 1994.  
Received in conjunction with the claim was a report from a 
chiropractor, D. Miller, D.C., noting that the veteran's 
current complaints included flaccidity of the upper lip and 
left face, difficulty pronouncing words, loss of normal 
facial expressions, difficulty with lip motor skills, 
excessive tearing and dry mouth.  She had improved under 
conservative care and received chiropractic adjustment once 
or twice a month to sustain previous therapeutic gains.  

In October 1994 the veteran was seen at a VA outpatient 
clinic for complaints of increased disability, claiming that 
there had been little improvement since a workup the year 
before.  An enclosed outpatient treatment record from a visit 
in 1993 (the date is not fully legible) noted the recurrence 
two days before of facial droop and tearing while eating.  
There had been no new symptoms or triggering event.  She 
noted that the use of Prednisone in the past for short 
periods had brought questionable results.  Neurological 
examination showed seventh nerve palsy with no other cranial 
nerve involvement.  The diagnosis was Bell's palsy, etiology 
unknown.  

The veteran underwent a VA examination in December 1994, at 
which time she reported having had eight episodes of Bell's 
palsy, two of which were bilateral and one of which was on 
the right, she thought.  The others were on the left.  She 
complained that she got crocodile tears bilaterally every 
time she ate, mostly on the left, and felt that the left side 
of her face was tighter than the right.  She related that her 
mouth opened automatically causing garbled speech that was 
difficult to hear and that she would sometimes push on her 
chin to control her speech and the muscle problems in her 
face.  On examination there was "nothing one can see," but 
when she tried to "control her mouth" there was puckering 
of the chin.  The examiner noted that she was currently 
receiving a neurology workup and that her face "did not show 
enough or hardly anything that would be visible on a 
photograph" so none was taken but that other test including 
a magnetic resonance imaging (MRI) scan to the head, an 
erythrocyte sedimentation rate (ESR), and a Lyme titer were 
to be done that day.  The diagnosis was recurrent Bell's 
palsy.  


II. Analysis

The Board finds the claim for an increased rating for the 
service-connected Bell's palsy is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), Murphy, Id.; 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In an 
attempt to satisfy the VA obligation to provide assistance in 
the development of the evidence to support a well-grounded 
claim, the RO arranged for the veteran to undergo a VA 
examination, which was performed in December 1994, and 
obtained all available VA outpatient treatment records.  The 
RO scheduled an additional examination for November 1996 but 
the veteran did not report on the date scheduled, explain her 
nonappearance, or request a reexamination.  The RO also 
attempted to obtain the reports related to an MRI and other 
tests performed in December 1994, as referred to by the VA 
examiner.  A serology report was received but the other 
reports, most notably the MRI report, were not forwarded.  
While the veteran's representative has requested that further 
efforts to obtain these studies be undertaken, the Board 
finds that a reasonable effort to locate them has been made 
and that no further requests are warranted at the present 
time.  The veteran has identified no other relevant evidence 
that has not been obtained.  In these circumstances, and in 
the absence of cooperation by the veteran, the Board believes 
that the statutory duty to provide assistance in developing 
the relevant evidence has been satisfied to the extent 
reasonably possible.  

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Although the entire recorded history must be considered, 
38 C.F.R. § 4.2 (1998), the regulations do not give past 
medical reports precedence over current findings, and it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The present 
appeal arises from the denial of a claim for increase as 
defined in 38 C.F.R. § 3.160(f) (1998), as distinguished from 
the assignment of an initial rating following the original 
grant of service connection; consequently, the rule from 
Francisco, Id., applies.  See Fenderson v. West, 12 Vet. App 
Vet. App. 119 (1999).  

The current 20 percent rating for Bell's palsy was assigned 
under Code 8207 of the rating schedule, the code pertaining 
to paralysis of the seventh cranial nerve.  Under that code, 
a 20 percent rating is assigned for severe incomplete 
paralysis.  To warrant the next higher rating of 30 percent, 
complete paralysis is required.  The assignment of ratings 
under this code is based on the relative loss of innervation 
of facial muscles.  38 C.F.R. § 4.124a, Code 8207 (1998).  

The record amply demonstrates that episodes of Bell's palsy 
symptoms have recurred periodically for a number of years, 
manifested primarily by facial drooping, tearing and 
difficulty with facial expressions.  The cause of the 
symptoms is seventh cranial nerve neuropathy, and the 20 
percent rating reflects a finding that the resulting 
impairment is severe, but incomplete.  To warrant the next 
higher rating, a complete loss of seventh cranial nerve 
innervation would be required.  There is nothing in the 
record to suggest that the loss of innervation is complete or 
that it is closer to being "complete" than "severe 
incomplete" for rating purposes.  See 38 C.F.R. § 4.7 
(1998).  (Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation shall be 
assigned if the disability picture more nearly approximates 
the criteria for the rating; otherwise, the lower rating 
shall be assigned).  Especially pertinent in this regard is 
the examiner's finding at the December 1994 VA examination 
that nothing substantial in the way of symptomatology could 
be seen.  In addition, there is no basis for the assignment 
of an analogous rating since the rating schedule contains no 
other code containing criteria that are related closely 
enough by location or function to provide a basis for a 
proper analogy.  See 38 U.S.C.A. § 4.20 (1998).  

A preponderance of the evidence of record is therefore 
against the assignment of a rating higher than 20 percent for 
Bell's palsy under any code.  38 U.S.C.A. § 5107(b) (West 
1991).  Since the veteran did not appear for an examination 
requested in connection with this claim and did not 
demonstrate that her nonappearance was for good cause, the 
Board lacks the benefit of any findings that might have been 
recorded at that time and has had no choice but to deny the 
claim.  38 C.F.R. § 3.655(b) (1998).  The veteran is advised 
that if she is willing to appear for reexamination, she is 
free to file a further claim for an increased rating and 
obtain a readjudication of her entitlement to an increase 
based on the evidence then of record.  



ORDER

The appeal for an increased rating for Bell's palsy is 
denied.  



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals



 

